Citation Nr: 0330259	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  97-04 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a severe stomach 
disorder, claimed on a direct basis and as secondary to 
exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




REMAND

On August 5, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded orthopedic 
and gastrointestinal  examinations to 
determine: whether the veteran has a low 
back disability; if so, whether any low 
back disability is etiologically related 
to an April 1991 dorsal spine injury 
during active duty for training service 
or is secondary to (caused or aggravated 
by) service-connected right dorsal spine 
strain; and whether the veteran's 
currently diagnosed peptic ulcer disease 
is etiologically related to exposure to 
herbicides in service.  The claims folder 
must be provided to the VA examiners for 
review.  
(a) Request the VA orthopedic examiner to 
do the following:   
Please examine the veteran to 
determine: the nature of low back 
complaints, and whether the low back 
complaints and any findings result 
in a diagnosed disability of the 
lumbar spine; whether any diagnosed 
low back disability is etiologically 
related to an April 1991 dorsal 
spine injury during active duty for 
training service; and whether any 
diagnosed low back disability is 
etiologically related to (caused or 
aggravated by) the veteran's 
service-connected right dorsal spine 
strain.  You should review the 
claims file and indicate in writing 
that the claims file has been 
reviewed in conjunction with the 
examination.  Any and all indicated 
evaluations, studies, and tests 
deemed necessary by you should be 
conducted.  After examination of the 
veteran, you should render a current 
diagnosis for the low back 
complaints and any clinical findings 
and should offer the following 
opinions: 
1)  Does the veteran currently have 
a diagnosable low back disability? 
(Note that pain alone is a symptom 
and is not a "disability.")
2)  If the veteran is found to have 
a low back disability, what is the 
most likely etiology of any 
diagnosed low back disability?
3)  If the veteran is found to have 
a low back disability, is it at 
least as likely as not that any 
current low back disability is 
etiologically related to an April 
1991 dorsal spine injury during 
active duty for training service? 
4)  If the veteran is found to have 
a low back disability, is it at 
least as likely as not that any 
current low back disability is 
etiologically related to (caused or 
aggravated by) his service-connected 
right dorsal spine strain.  
You should provide a complete 
rationale for all conclusions and 
opinions.
(b)  Request the VA gastrointestinal 
examiner to do the following:   
Please examine the veteran to 
determine whether the currently 
diagnosed peptic ulcer disease is 
etiologically related to exposure to 
herbicides in service.  You should 
review the claims file and indicate 
in writing that the claims file has 
been reviewed in conjunction with 
the examination.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by you should 
be conducted.  After examination of 
the veteran, you should render a 
current diagnosis for the stomach 
disorder complaints, previously 
diagnosed as peptic ulcer disease, 
and any clinical findings, and 
should offer the following opinions: 
1)  What is the most likely etiology 
of the veteran's currently diagnosed 
(first diagnosed in 1990) peptic 
ulcer disease?  
2)  Is it at least as likely as not 
that the veteran's currently 
diagnosed peptic ulcer disease is 
etiologically related to exposure to 
herbicides during service in Vietnam 
from January to October 1970? 
You should provide a complete 
rationale for all conclusions and 
opinions.  With regard to etiology 
of peptic ulcer disease, please 
specifically discuss the negative 
in-service complaints or findings, 
the veteran's various post-service 
histories of onset of 
symptomatology, and the first 
diagnosis of peptic ulcer disease in 
1990. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



